Citation Nr: 9904897	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of service 
connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to February 
1968.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder.  This matter was before the Board in April 1997, at 
which time the Board remanded the case to the RO for further 
development.  The RO has completed the development requested, 
so the matter has been returned to the Board for appellate 
adjudication.

The Board also notes that the veteran apparently raised a 
claim for a nonservice-connected disability pension pursuant 
to his March 1996 Appeal to the Board of Veteran's Appeals 
(VA Form 9).  This matter is referred to the RO for 
appropriate action. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of service connection 
for a psychiatric disorder.  The veteran maintains that this 
evidence demonstrates that his in-service diagnosis of 
chronic, severe aggressive personality disorder, which was 
ultimately responsible for his discharge from the service, 
was a manifestation of his currently diagnosed psychiatric 
disorder(s).  Therefore, a favorable determination is 
requested.  






DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted sufficient to reopen the veteran's claim 
of service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed RO rating decision rendered in June 1968 
denied the veteran's claim of service connection for a 
psychiatric disorder. 

3.  The evidence that has been submitted since the June 1968 
RO rating decision denying service connection for a 
psychiatric disorder is not relevant to the issue at hand, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An RO decision in June 1968, which denied entitlement to 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  Additional evidence submitted since June1968 is not new 
and material, and the veteran's claim of service connection 
for a psychiatric disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
prior evidence and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In order to be "material," 
evidence must be probative as to each element which was a 
specified basis of the prior final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998).

In the veteran's case, the basis of the prior final RO 
decision in June 1968 denying service connection for a 
psychiatric disorder was that the only apparent psychiatric 
disability at that time was a personality disorder - as 
demonstrated by the veteran's service medical records (SMRs) 
and a May 1968 VA neuropsychiatric examination - which is not 
a disease or disability for VA compensation purposes.  
38 C.F.R. § 3.303 (c).  

Evidence added to the record since June 1968 consists of 
various VA medical records from March 1986 to February 1998, 
various private medical records from June 1989 to April 1995, 
additional SMR's and service personnel records, and the 
veteran's own written statements.  

Although the VA and private medical records do show the 
veteran suffers from various psychiatric problems, including 
diagnoses of chronic paranoid schizophrenia, bipolar 
disorder, bipolar affective disorder, and psychotic disorder, 
as well as alcohol dependence and polysubstance abuse, none 
of this medical evidence even suggests that the veteran's 
current psychiatric disorder(s) is related to service.  
Indeed, the most recent psychiatric examination of record, a 
February 1998 VA mental disorders, specifically opines that 
"... the allegation that his current psychiatric diagnoses 
were present while he was in military service is unlikely 
when considered in light of the evidence currently available.  
What would be more convincing is his alleged report that he 
was hearing voices one year after 
discharge ..."

The Board also concludes that the additional SMRs and service 
personnel records, rather than supporting the veteran's 
contentions that he incurred his current psychiatric 
disorder(s) in service, only serve to show that he had only a 
personality disorder during service.

The veteran also submitted his own written statements 
contending that his psychiatric disorder(s) was incurred in, 
or as a result of, service.  However, as a layperson the 
veteran is not competent to offer an opinion regarding the 
etiology of his current bilateral hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that the additional medical evidence is new 
in that it was not previously of record, and that it is 
relevant in the sense that it relates to the veteran's 
psychiatric disorder(s).  However, the additional evidence 
fails to suggest any nexus or link between the veteran's 
current psychiatric disorder(s) and military service.  
Therefore, the additional evidence is clearly not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim for 
service connection for psychiatric disorder is thus not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a).  

The veteran also contends, through his accredited 
representative, that VA records indicate that the veteran was 
hospitalized for alcoholism and schizophrenia in 1986, but 
that those records were not obtained by the RO and considered 
in its denial, as ordered by the Board in its April 1997 
Remand.  The Board has reviewed the record, but does not find 
that VA records point to the existence of the medical records 
that the veteran's representative alludes too, aside from the 
very general history the veteran had given to medical 
professionals.   


ORDER

New and material evidence having not been submitted, a claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




